UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 1 MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended March 31, 2010; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 000-27783 VISTA INTERNATIONAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 84-1572525 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 88 Inverness Circle East, Suite N-103, Englewood, Colorado 80112 (Address of principal executive offices, including zip code) (303) 690-8300 (Registrant's telephone number, including area code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x. Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox. As of May 24, 2010, Vista International Technologies, Inc. had outstanding 106,841,764 shares of common stock, par value $0.001 per share. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, as filed with the Securities and Exchange Commission on May 24, 2010, to include the certifications identified as Exhibits 31 and 32 in the original filing, which exhibits were inadvertently omitted.All other information included in the original filing remains unchanged. Item 6. Exhibits. 3(i).1 Certificate of Incorporation* 3(i).2 Articles of Amendment to the Articles of Incorporation, filed on August 6, 1999* 3(i).3 Certificate of Amendment of Certificate of Incorporation, filed on April 24, 2002* 3(i).4 Certificate of Amendment of the Certificate of Incorporation, filed on October 12, 2005* 3 (i).5 Certificate of Amendment to Certificate of Incorporation, filed on November 13, 2007** 3(ii).1 Amended and Restated By-Laws*** Strategic Alliance and Supply Agreement, dated December 29, 2009 by and between Vista International Technologies, Inc. and Liberty Tire Recycling, LLC.***** Consulting Agreement dated August 3, 2009 by and between Vista International Technologies, Inc. and Ing. Gianfranco Licursi**** Nathaniel Energy Corporation 2005 Equity Participation Plan* Security Agreement dated August 3, 2009 by and between Vista International Technologies, Inc. and Mr. Timothy Ruddy***** Promissory Note (Line of Credit) dated August 11, 2009 by and between Vista International Technologies, Inc. and Mr. Richard Strain***** Certification of Chief Executive Officer and Principal Accounting Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a)as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Principal Accounting Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Denotes document filed as an exhibit to our Quarterly Report on Form 10-QSB for the period ended September 30, 2005 and incorporated herein by reference. ** Denotes document filed as an exhibit to our Current Report on Form 8-K for an event dated December 21, 2007 and incorporated herein by reference. *** Denotes document filed as an exhibit to our Current Report on Form 8-K for an event dated June 6, 2005. **** Denotes document filed as an exhibit to our Quarterly Report on Form 10-Q for the period ended September 30, 2009 and incorporated herein by reference. ***** Denotes document filed as an exhibit to our Annual Report on Form 10-K for the year ended December 31, 2009 and incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VISTA INTERNATIONAL TECHNOLOGIES, INC. (Registrant) Date: May 25, 2010 By: /s/ Thomas P. Pfisterer Thomas P. Pfisterer Chief Executive Officer (and Principal Accounting Officer)
